DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim, specification, and drawing amendments filed on 04/08/2022. As directed by the amendment: claims 1, 4, 7-8, 11, 13, and 20 have been amended; claims 17-19 have been cancelled; and no claims have been added. Thus, claims 1-16 and 20 are presently pending in this application. 
Applicant’s amendments to the claims are sufficient to address Examiner’s objections and are therefore withdrawn.
Applicant’s amendments to the claims are sufficient to address Examiner’s rejections under 35 USC § 112 and are therefore withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raj S. Davé on 04/13/2022.
The application has been amended as follows: 
Claim 1, line 6 is amended as follows:
the implantable device comprises a plurality of holes that are filled
Claim 1, line 10 is amended as follows:
the drug from a drug release chamber in the implantable device
Claim 1, line 17 is amended as follows:
maximum concentration, increasing the concentration of the drug is done by unplugging one or more of the plurality of holes of the drug release chamber.
Claim 20, line 4 is amended as follows:
of claim 1; and,
Allowable Subject Matter
Claim(s) 1-16 and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed implantable device.
The closest prior art of record is Alessi et al (US 7879028 B2) in view of Palti (US 5,474,552) further in view of Santini, JR. et al. (US 2002/0173745 A1).
Regarding claim 1, Alessi in view of Palti further in view of Santini fail to teach among all the limitations or render obvious the plurality of holes filled with phase change material and their relationship with increasing the concentration drug as claimed. Santini fails to teach the implantable device is configured to produce a desired flow rate of elution of the drug from a drug release chamber using a plurality of holes filled with phase change material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783